Exhibit 10.1
Flowserve B.V. and Flowserve Corporation
Second Amendment To Letter of Credit Agreement
     This Second Amendment to Letter of Credit Agreement (the “Amendment”) is
entered into as of September 9, 2009, by and among Flowserve Corporation, a New
York corporation (the “Guarantor”), Flowserve B.V., a company organized and
existing under the laws of the Netherlands, and other Subsidiaries of the
Guarantor party hereto (collectively, including the Guarantor, the “Applicants”
and individually, an “Applicant”), the financial institutions party hereto
(collectively, the “Lenders” and individually, a “Lender”), and ABN AMRO Bank
N.V., a public company with limited liability organized and existing under the
laws of the Netherlands, as an Issuing Bank and as Administrative Agent.
Preliminary Statements
     A. The Applicants, the Lenders and ABN AMRO Bank N.V., as an Issuing Bank
and as Administrative Agent, are party to a Letter of Credit Agreement, dated as
of September 14, 2007, as amended by that First Amendment to Letter of Credit
Agreement dated as of September 11, 2008, among the Applicants, the Lenders and
ABN AMRO Bank, N.V., as an Issuing Bank and as Administrative Agent
(collectively, as such agreement may be further amended, supplemented and
otherwise modified from time to time, the “Letter of Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Letter of Credit Agreement.
     B. The Applicants, the Lenders, and ABN AMRO Bank N.V., as an Issuing Bank
and as Administrative Agent, have agreed to amend the Letter of Credit Agreement
under the terms and conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendment.
     Upon satisfaction of the conditions precedent set forth in Section 2
hereof, the definition of “Termination Date” set forth in Article 1 of the
Letter of Credit Agreement is hereby amended and restated in its entirety to
read as follows:
          “Termination Date” shall mean November 9, 2009.
Section 2. Conditions Precedent.
     This Amendment shall be subject to satisfaction of the following conditions
precedent:
     2.1 This Amendment shall have been duly executed by the parties hereto and
delivered to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     2.2. All legal matters incident to this Amendment shall be reasonably
satisfactory to the Lenders and to the Administrative Agent.
Section 3. Representations and Warranties.
     Each Applicant represents and warrants to the Lenders that (i) each of the
representations and warranties set forth in Article III of the Letter of Credit
Agreement is true and correct in all material respects on and as of the date of
this Amendment after giving effect to this Amendment as if made on and as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date) and as
if each reference therein to the Letter of Credit Agreement referred to the
Letter of Credit Agreement as amended hereby; (ii) as of the date hereof, no
Default and no Event of Default exists; and (iii) without limiting the effect of
the foregoing, each Applicant’s execution, delivery and performance of this
Amendment has been duly authorized, and this Amendment has been executed and
delivered by duly authorized officers of each Applicant.
Section 4. Reaffirmation of Guaranty.
     The Guarantor hereby agrees that its guaranty expressed in Article X of the
Letter of Credit Agreement and all its obligations thereunder remain in full
force and effect and shall not be affected, impaired or discharged by this
Amendment.
Section 5. Miscellaneous.
     5.1 Except as specifically amended herein, the Letter of Credit Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Letter of Credit
Agreement or any other Facility Document, or in any certificate, letter or
communication issued or made pursuant to or with respect to any Facility
Document, any reference in any of such items to the Letter of Credit Agreement
being sufficient to refer to the Letter of Credit Agreement as amended hereby.
     5.2 This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of Illinois.
[Signature Pages to Follow]

2



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment to Letter of Credit
Agreement as of the date first set forth above.

            “Guarantor and Applicant”

Flowserve Corporation
      By:   /s/ Dean P. Freeman         Name:   Dean P. Freeman        Title:  
Vice President — Treasurer        “Other Applicants”

Flowserve B.V.
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director        Flowserve Spain S.L.U., formerly known as Flowserve Spain SAU
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:   Sole
Administrator        Flowserve Hamburg GmbH
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director     

[Signature Page to Second Amendment to Letter of Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Worthington S.r.l., formerly known as Worthington SpA
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director        Flowserve Pompes S.A.S.
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director        Flowserve GB Limited
      By:   /s/ John M. Nanos         Name:   John M. Nanos        Title:  
Director     

[Signature Page to Second Amendment to Letter of Credit Agreement]

 



--------------------------------------------------------------------------------



 



            “Lenders”

ABN AMRO Bank N.V., as Administrative Agent, an Issuing Bank and a Lender
      By:   /s/ Michele Costello         Name:   Michele Costello       
Title:   Director              By:   /s/ Marc Brondyke         Name:   Marc
Brondyke        Title:   Associate     

[Signature Page to Second Amendment to Letter of Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Calyon
      By:   /s/ Frederic Desfossez         Name:   Frederic Desfossez       
Title:   Head of Calyon West Pole              By:   /s/ Agnes Huret        
Name:   Agnes Huret        Title:   Relationship Manager     

[Signature Page to Second Amendment to Letter of Credit Agreement]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank AG New York Branch
      By:   /s/ David Noah         Name:   David Noah        Title:   Director 
            By:   /s/ Robert Lofaro         Name:   Robert Lofaro       
Title:   Director     

[Signature Page to Second Amendment to Letter of Credit Agreement]

 